Execution Version











SECURITY AGREEMENT


Among


NEW ENTERPRISE STONE & LIME CO., INC.,
ASTI TRANSPORTATION SYSTEMS, INC.,
EII TRANSPORT INC.,
GATEWAY TRADE CENTER INC.,
PRECISION SOLAR CONTROLS INC.,
PROTECTION SERVICES INC.,
SCI PRODUCTS INC.,
WORK AREA PROTECTION CORP.


And


PNC BANK, NATIONAL ASSOCIATION,
As Collateral Agent


dated as of


February 12, 2014




THE TERMS OF THIS SECURITY AGREEMENT ARE SUBJECT TO CERTAIN INTERCREDITOR
AGREEMENTS, AS MORE FULLY SET FORTH IN SECTION 9.14 HERETO.



3243958.7
 
 






--------------------------------------------------------------------------------

Execution Version




3243958.7
 
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
DEFINITIONS AND INTERPRETATION
2

Section 1.01 Definitions.2
Section 1.02 Interpretation.12
Section 1.03 Resolution of Drafting Ambiguities.12
Section 1.04 Schedules.12
GRANT OF SECURITY INTEREST
12

Section 2.01 Grant of Security Interest.12
Section 2.02 Filings.14
PERFECTION AND FURTHER ASSURANCES
15

Section 3.01 Perfection of Certificated Securities Collateral.15
Section 3.02 Perfection of Uncertificated Securities Collateral.15
Section 3.03 Maintenance of Perfected Security Interest.16
Section 3.04 Other Actions for Perfection.16
Section 3.05 Joinder of Additional Grantors.19
Section 3.06 Further Assurances.20
REPRESENTATIONS, WARRANTIES AND COVENANTS
21

Section 4.01 Loan Agreement Representations.21
Section 4.02 Ownership of Property and No Other Liens.21
Section 4.03 Perfected First Priority Security Interest.22
Section 4.04 No Transfer of Collateral.22
Section 4.05 Claims Against Collateral.22
Section 4.06 Other Financing Statements.22
Section 4.07 Changes in Name, Jurisdiction of Organization, Etc.23
Section 4.08 Location of Inventory and Equipment.23
Section 4.09 Pledged Securities and Pledged Debt.24
Section 4.10 Approvals.25
Section 4.11 Collateral Information.25
Section 4.12 Insurance.25
Section 4.13 Compliance With Laws.25
Section 4.14 Intellectual Property.26
Section 4.15 Maintenance of Equipment    26
SECURITIES COLLATERAL
27

Section 5.01 Existing Voting Rights and Distributions.27
Section 5.02 Certain Agreements of Grantors.28
INTELLECTUAL PROPERTY COLLATERAL
28

Section 6.01 Intellectual Property License.28
Section 6.02 Dealing With Intellectual Property.29
Section 6.03 Additional Intellectual Property.30
Section 6.04 Intellectual Property Litigation.31
RECEIVABLES
31

Section 7.01 Dealing With Receivables.31
Section 7.02 Modification of Receivables.32
REMEDIES
32

Section 8.01 Remedies.32
Section 8.02 No Waiver and Cumulative Remedies.35
Section 8.03 Application of Proceeds.36
MISCELLANEOUS
36

Section 9.01 Concerning Collateral Agent.36

i
3243958.7
 
 




--------------------------------------------------------------------------------




Section 9.02 Performance By Collateral Agent.37
Section 9.03 Power of Attorney.38
Section 9.04 Continuing Security Interest and Assignment.38
Section 9.05 Termination and Release.39
Section 9.06 Modification in Writing.39
Section 9.07 Notices.40
Section 9.08 Indemnity and Expenses.40
Section 9.09 Governing Law, Consent to Jurisdiction and Waiver of Jury Trial.41
Section 9.10 Severability of Provisions.41
Section 9.11 Counterparts; Integration; Effectiveness.41
Section 9.12 No Release.42
Section 9.13 Obligations Absolute.42
Section 9.14 Intercreditor Agreements.43


SCHEDULES AND EXHIBITS


Schedule 3.03 –     Filing Offices; Etc.
Schedule 3.04(a) –     Instruments and Tangible Chattel Paper
Schedule 3.04(b) –     Deposit Accounts
Schedule 3.04(c) –     Investment Property
Schedule 3.04(d) –     Electronic Chattel Paper and Transferable Records
Schedule 3.04(f) –     Commercial Tort Claims
Schedule 4.07 –     Name; Jurisdiction of Organization; Etc.
Schedule 4.08 –     Location of Inventory and Equipment
Schedule 4.09 –     Pledged Securities and Pledged Debt
Schedule 4.14 –     Intellectual Property
Schedule 9.07 –     Notice Addresses
Exhibit A – Form of Joinder Agreement
Exhibit B – Form of Issuer’s Acknowledgement



ii
3243958.7
 
 




--------------------------------------------------------------------------------






SECURITY AGREEMENT
This SECURITY AGREEMENT, dated as of February 12, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by and among NEW ENTERPRISE
STONE & LIME CO., INC., a corporation organized under the laws of the State of
Delaware (“NESL”), ASTI TRANSPORTATION SYSTEMS, INC., a corporation organized
under the laws of the State of Delaware (“ASTI”), EII TRANSPORT INC., a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“EII”), GATEWAY TRADE CENTER INC., a corporation organized under the laws of
the State of New York (“Gateway”), PRECISION SOLAR CONTROLS INC., a corporation
organized under the laws of the State of Texas (“Precision”), PROTECTION
SERVICES INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (“Protection”), SCI PRODUCTS INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (“SCI”), and WORK AREA PROTECTION
CORP., a corporation organized under the laws of the State of Illinois (“Work
Area”), as grantors (NESL, ASTI, EII, Gateway, Precision, Protection, SCI and
Work Area collectively in such capacities, and any other Person that becomes a
party to this Agreement pursuant to a Joinder Agreement, together with their
respective successors in such capacities, the “Grantors”, and each, a
“Grantor”), in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as
collateral agent pursuant to the ABL Intercreditor Agreement (as hereinafter
defined), as secured party (in such capacity and together with any successors
and assigns, the “Collateral Agent”).
RECITALS
The Grantors, PNC Bank, National Association, in its capacity as administrative
agent (in such capacity and together with any successors in such capacity, the
“Revolver Administrative Agent”), Wells Fargo Bank, National Association, in its
capacity as syndication agent (in such capacity and together with any successors
in such capacity, the “Revolver Syndication Agent”) and the lending institutions
signatory thereto from time to time (the “Revolver Lenders”) have, in connection
with this Agreement, entered into that certain Revolving Credit Agreement, dated
as of February 12, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Revolver Agreement”).
The Grantors, Cortland Capital Market Services LLC, in its capacity as
administrative agent (in such capacity and together with any successors in such
capacity, the “Term Loan Administrative Agent” and, together with the Revolver
Administrative Agent, the “Administrative Agents”, and, individually, each an
“Administrative Agent”), and the lending institutions signatory thereto from
time to time (the “Term Loan Lenders” and, together with the Revolver Lenders,
collectively, the “Lenders”, and, individually, each a “Lender”) have, in
connection with this Agreement, entered into that certain Term Loan Credit
Agreement, dated as of February 12, 2014 (as amended, amended and restated,

3243958.7
 
 




--------------------------------------------------------------------------------




supplemented or otherwise modified from time to time, the “Term Loan Agreement”
and, together with the Revolver Agreement, the “Loan Agreements”, and
individually, each a “Loan Agreement”).
The Grantors, the Revolver Administrative Agent, on behalf of itself and the
Revolver Lenders, the Revolver Syndication Agent, on behalf of itself and the
Revolver Lenders, and the Term Loan Administrative Agent, on behalf of itself
and the Term Loan Lenders, have, in connection with the execution and delivery
of this Agreement and the respective Loan Agreements, entered into that certain
Intercreditor and Collateral Agency Agreement, dated as of February 12, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Intercreditor Agreement”), pursuant to which the Revolver
Administrative Agent, on behalf of itself and the Revolver Lenders, the Revolver
Syndication Agent, on behalf of itself and the Revolver Lenders, and the Term
Loan Administrative Agent, on behalf of itself and the Term Loan Lenders,
appointed the Collateral Agent as their collateral agent for purposes of
securing their respective Secured Obligations (as hereinafter defined).
The Grantors will receive substantial direct and indirect benefits from the
execution, delivery and performance of the obligations under the Loan Agreements
and the Other Documents and each is, therefore, willing to enter into this
Agreement.
This Agreement is given by each Grantor in favor of the Collateral Agent for the
ratable benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.
It is a condition to the obligations of the Lenders to enter into the Loan
Agreements that each Grantor execute and deliver this Agreement.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:
Article I
DEFINITIONS AND INTERPRETATION
Section 1.01    Definitions.
(a)    Capitalized terms used herein but not defined shall have the meaning
ascribed to such term in the Term Loan Agreement or Revolver Agreement, as the
case may be.
(b)    Unless otherwise defined herein or in the Loan Agreements, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC. However, if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term has the meaning
specified in Article 9 of the UCC.
(c)    The following terms shall have the following meanings:
“ABL First Lien Collateral” has the meaning ascribed to such term in the
Noteholder Intercreditor Agreement.
“ABL Intercreditor Agreement” has the meaning set forth in the recitals hereof.
“Administrative Agents” and “Administrative Agent” have the meanings set forth
in the recitals hereof.
“Agreement” has the meaning set forth in the preamble hereof.
“ASTI” has the meaning set forth in the preamble hereof.
“Claims” means any and all property and other taxes, assessments and special
assessments, levies, fees and all governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Collateral.
“Collateral” has the meaning set forth in Section 2.01 hereof.
“Collateral Agent” has the meaning set forth in the preamble hereof.
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Secured Obligations, and shall include
any security agreement or other agreement granting a Lien or security interest
in such property.
“Commodity Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Commodity Account.
“Contracts” means, collectively, with respect to each Grantor, the Material
Contracts, the Intellectual Property Licenses, all sale, service, performance,
equipment or property lease contracts, agreements and grants and all other
contracts, agreements or grants (in each case, whether written or oral, or third
party or intercompany), between such Grantor and any third party, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof.
“Control” means (i) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.
“Control Agreements” means, collectively, the Deposit Account Control
Agreements, the Securities Account Control Agreements and the Commodity Account
Control Agreements.
“Copyrights” means, collectively, with respect to each Grantor, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished) including those
listed in Schedule 4.14 hereof, all tangible embodiments of the foregoing and
all copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
“Deposit Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Deposit Account.
“Deposit Accounts” means, collectively, with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the UCC and in any event shall
include the L/C Account and all accounts and sub-accounts relating to any of the
foregoing accounts and (ii) all cash, funds, checks, notes and instruments from
time to time on deposit in any of the accounts or sub-accounts described in
clause (i) of this definition. Any of the Deposit Accounts may be referred to
herein as a “Deposit Account”.
“Distributions” means, collectively, with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Securities or Pledged Debt.
“Domestic Subsidiary” means any Restricted Subsidiary that was formed under the
laws of the United States or any state of the United States or the District of
Columbia or that guarantees or otherwise provides direct credit support for any
Indebtedness of the Grantors.
“EII” has the meaning set forth in the preamble hereof.
“Excluded Assets” means, collectively, the following:
(a)    to the extent such property or assets do not constitute ABL First Lien
Collateral:
(i)    any property or asset only to the extent and for so long as the grant of
a security interest in such property or asset is prohibited by any Applicable
Law or requires a consent not obtained of any Governmental Body pursuant to
Applicable Law (after giving effect to Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code of any relevant jurisdiction or any other Applicable
Law);
(ii)    any right, title or interest in any permit, license, contract or
agreement held by any Grantor or to which any Grantor is a party or any of its
right, title or interest thereunder, in each case only to the extent and for so
long as the terms of such permit, license, contract or agreement validly
prohibit the creation by a Grantor of a security interest in such permit,
license, contract or agreement in favor of the Collateral Agent (after giving
effect to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of
any relevant jurisdiction or any other applicable law (including Title 11 of the
United States Code) or principles of equity);
(iii)    Equity Interests of a Person that constitutes a Subsidiary (other than
a Restricted Subsidiary or a wholly-owned Subsidiary) the pledge of which would
violate a contractual obligation to the owners of the other Equity Interests of
such Person that is binding on or relating to such Equity Interests but solely
to the extent and for so long as such contractual obligation exists;
(iv)    property (and proceeds thereof) of the Grantors that is subject to a
Lien securing Purchase Money Indebtedness or Capitalized Lease Obligations, in
each case as permitted under the Loan Agreements, to the extent the documents
relating to such Lien securing Purchase Money Indebtedness or Capitalized Lease
Obligations would not permit such equipment or real property (and proceeds
thereof) to be subject to the Liens created under this Agreement or the Other
Documents (provided that immediately upon the ineffectiveness, lapse or
termination of any such restriction, such equipment or real property shall cease
to be an “Excluded Asset”);
(v)    Equity Interests of non-guarantor, non-borrower Restricted Subsidiaries
and Unrestricted Subsidiaries and any Excluded Equity;
(vi)    property or assets owned by any Foreign Subsidiary or any Unrestricted
Subsidiary;
(vii)    any intent-to-use United States trademark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively,
by the United States Patent and Trademark Office; provided that upon such filing
and acceptance, such intent-to-use applications shall cease to be “Excluded
Assets”;
(viii)    the Excluded Bank Accounts;
(ix)    any vehicles and any other assets, in each case subject to certificates
of title;
(x)    Rolling Stock;
(xi)    Equity Interests issued by a Grantor other than NESL or intercompany
notes of NESL or a Grantor other than NESL so long as Rule 3-16 of Regulation
S-X under the Securities Act would require the filing with the SEC of separate
financial statements for such Grantor (other than NESL) due to the fact that
such Equity Interests or intercompany notes secure the Senior Secured Notes;
(xii)    property and assets that are released from the scope of Collateral
pursuant to the terms of this Agreement, the Loan Agreements or the Other
Documents, or, to the extent not inconsistent with the foregoing, the Noteholder
Intercreditor Agreement;
(xiii)    Excluded Joint Venture Interests;
(xiv)    Excluded Key-Man Policies; and
(xv)    Restricted Assets.
(b)    With respect to property or assets that would constitute ABL First Lien
Collateral, the following:
(i)    Excluded Bank Accounts;
(ii)    property and assets that are released from the scope of Collateral
pursuant to the terms of this Agreement, the Loan Agreements or the Other
Documents, or, to the extent not inconsistent with the foregoing, the Noteholder
Intercreditor Agreement, but only for so long as the circumstances that gave
rise to such release remain in effect and applicable with respect to such
property or assets; and
(iii)    with respect to any General Intangible that may otherwise be included
in ABL First Lien Collateral, such General Intangible, but only to the extent
and for so long as the grant of a security interest in such General Intangible
is prohibited by any applicable Law or requires a consent not obtained of any
Governmental Authority pursuant to applicable Law (after giving effect to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable Law).
provided, however, “Excluded Assets” shall not include any Proceeds, products,
substitutions or replacements of any Excluded Assets, unless such Proceeds,
products, substitutions or replacements would constitute Excluded Assets. In
addition, to the extent that such property constitutes “Excluded Assets” due to
the failure of the Grantor to obtain consent as described in clauses (a)(i) or
(b)(iii) hereof, such Grantor shall use its commercially reasonable efforts to
obtain such consent, and, upon obtaining such consent, such property shall cease
to constitute “Excluded Assets”.
“Excluded Bank Accounts” shall mean (a) any Notes Collateral Accounts, (b) such
other bank accounts established by NESL and its Subsidiaries used exclusively
for payroll, payroll taxes or employee benefits, escrow, insurance, or fiduciary
purposes, (c) the Permitted Cash Collateral Accounts, (d) such other accounts as
individually do not have average monthly balances in excess of $100,000 and in
the aggregate do not have average monthly balances in excess of $500,000 and (e)
such other accounts as may be agreed to in writing by the Collateral Agent in
its sole discretion.
“Excluded Equity” means, any voting stock of any Foreign Subsidiary in excess of
65% of the total combined voting power of all classes of stock of such Foreign
Subsidiary that are entitled to vote (within the meaning of Section
1.956-2(c)(2) of the Treasury Regulations).
“Excluded Joint Venture Interests” shall mean the equity interest owned by a
Grantor in a Permitted Joint Venture if and to the extent that such joint
venture shall have entered into a credit facility with a Joint Venture Lender to
obtain, on a non-recourse basis with respect to such Grantor, financing with
respect to the operations of such joint venture, and as a condition to such
financing, the Joint Venture Lender (a) requires the owners of the equity
interests of such joint venture to pledge (on a non-recourse basis with respect
to such Grantor, including one that is such an equity owner) such equity
interests to the Joint Venture Lender to secure the joint venture’s obligations
to it, and/or (b) prohibits any other Liens on such equity interests.
“Excluded Key-Man Policies” shall mean the cash surrender value on proceeds of
any key-man life insurance policies on the lives of the shareholders of NESL
party to the Stock Restriction and Management Agreement dated as of March 1,
1990 among NESL and such shareholders, if, and solely to the extent, that such
agreement prohibits any other Liens on such policies.
“Extension of Credit” means, as applicable, an Advance (as defined in the
Revolver Agreement) or a Term Loan (as defined in the Term Loan Agreement).
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to this Agreement, that, subject only to the Noteholder
Intercreditor Agreement and Liens permitted under the Loan Agreements, such Lien
is the most senior lien to which such Collateral is subject.
“Foreign Subsidiary” shall mean, with respect to any Person, any Restricted
Subsidiary of such Person that is not a Domestic Subsidiary and any Restricted
Subsidiary of such Foreign Subsidiary.
“Gateway” has the meaning set forth in the preamble hereof.
“Grantors” and “Grantor” have the meanings set forth in the preamble hereof.
“Intellectual Property Collateral” means, collectively, the Patents, Trademarks
(excluding only United States intent-to-use Trademark applications to the extent
that and solely during the period in which the grant of a security interest
therein would impair, under applicable federal law, the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications), Copyrights, Trade Secrets, Intellectual Property Licenses
and all other industrial, intangible and intellectual property of any type,
including mask works and industrial designs.
“Intellectual Property Licenses” means, collectively, with respect to each
Grantor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark, Copyright or Trade Secret
or any other patent, trademark, copyright or trade secret, whether such Grantor
is a licensor or licensee, distributor or distributee under any such license or
distribution agreement, including such agreements listed in Schedule 4.14
hereof, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks, Copyrights or Trade Secrets or
any other patent, trademark, copyright or trade secret.
“Intellectual Property Security Agreement” means an agreement in form and
substance reasonably satisfactory to the Collateral Agent pursuant to which the
Grantor grants to the Collateral Agent a security interest and Lien in any
Intellectual Property Collateral.
“Joinder Agreement” means an agreement substantially in the form of Exhibit A
hereto.
“Joint Venture Lender” means a bank or other financial institution that provides
financing to a Permitted Joint Venture (on a non-recourse basis with respect to
a Grantor) with respect to the operations of such joint venture and that, in
connection with such financing, requires a pledge of equity of the Permitted
Joint Venture to secure the Permitted Joint Venture’s obligations to it.
“L/C Account” means any account established and maintained in accordance with
the provisions of Section 3.2(b) of the Revolver Agreement and all property from
time to time on deposit in such L/C Account.
“Lenders” and “Lender” have the meanings set forth in the recitals hereof.
“Loan Agreements” and “Loan Agreement” have the meanings set forth in the
recitals hereof.
“Material Intellectual Property Collateral” means any Intellectual Property
Collateral necessary for the use and operation of any material portion of the
Collateral or Mortgaged Property or the conduct of the business of any Grantor.
“NESL” has the meaning set forth in the preamble hereof.
“Patents” means, collectively, with respect to each Grantor, all patents issued
or assigned to, and all patent applications and registrations made by, such
Grantor including those listed in Schedule 4.14 hereof (whether issued,
established or registered or recorded in the United States or any other country
or any political subdivision thereof) and all tangible embodiments of the
foregoing, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
“Permitted Joint Venture” means joint ventures consistent with past practice
where (a) the aggregate amount of all Investments made in any single joint
venture shall not exceed $5,000,000 and (b) the outstanding amount of
Investments in all joint ventures shall not exceed $10,000,000 in the aggregate
at any one time.
“Pledged Debt” means, with respect to each Grantor, all Indebtedness (including
intercompany notes) from time to time owed to such Grantor by any obligor,
including the Indebtedness described in Schedule 4.09 hereof and issued by the
obligors named therein, and all interest, cash, instruments and other property,
assets or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness and
all certificates, instruments or agreements evidencing such Indebtedness, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof.
“Pledged Securities” means, collectively, with respect to each Grantor, (i) all
issued and outstanding Equity Interests of each issuer that are owned by such
Grantor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Grantor in any
manner, together with all claims, rights, privileges, authority and powers of
such Grantor relating to such Equity Interests in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Grantor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, including the Equity Interests listed in
Schedule 4.09 hereof, (ii) all additional Equity Interests of any issuer from
time to time acquired by or issued to such Grantor and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer from time to time acquired by such Grantor in any manner, together with
all claims, rights, privileges, authority and powers of such Grantor relating to
such Equity Interests or under any Organizational Document of any such issuer,
and the certificates, instruments and agreements representing such Equity
Interests and any and all interest of such Grantor in the entries on the books
of any financial intermediary pertaining to such Equity Interests, from time to
time acquired by such Grantor in any manner, and (iii) all Equity Interests
issued in respect of the Equity Interests referred to in clause (i) or (ii) upon
any consolidation or merger of any issuer of such Equity Interests; provided,
however, that Pledged Securities shall not include any Excluded Equity.
“Precision” has the meaning set forth in the preamble hereof.
“Prior Credit Agreement” has the meaning set forth in the Senior Secured Notes
Indenture.
“Protection” has the meaning set forth in the preamble hereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, partners, agents, trustees,
administrators, managers, advisors and representatives of it and its Affiliates.
“Requirement of Law” as to any Person, the Organizational Documents of such
Person, and any law (including common law), statute, ordinance, treaty, rule,
regulation, order, decree, judgment, writ, injunction, settlement agreement,
requirement or determination of an arbitrator or a court or other Governmental
Body, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Restricted Assets” for so long as the negative covenant with respect to the
incurrence of Liens under the Unsecured Notes Indenture is in effect, any
property or asset of NESL or any of its Restricted Subsidiaries that was neither
collateral securing obligations under the Prior Credit Agreement nor an asset or
property that, pursuant to the terms of the Prior Credit Agreement, could have
secured the Prior Credit Agreement.
“Revolver Administrative Agent” has the meaning set forth in the first recital
hereof.
“Revolver Agreement” has the meaning set forth in the first recital hereof.
“Revolver Lenders” has the meaning set forth in the first recital hereof.
“SCI” has the meaning set forth in the preamble hereof.
“Secured Cash Management Agreement” means any agreement relating to Cash
Management Products and Services.
“Secured Hedge Agreement” means any agreement relating to a Lender-Provided
Foreign Currency Hedge (as defined in the Revolver Agreement) or Lender-Provided
Interest Rate Hedge (as defined in the Revolver Agreement).
“Secured Obligations” means (i) the “Obligations” under and as defined in the
Revolver Agreement and (ii) the “Obligations” under and as defined in the Term
Loan Agreement.
“Secured Parties” means, collectively, the Administrative Agents, the Collateral
Agent, each Issuer, the Lenders and each party to a Secured Hedge Agreement or
Secured Cash Management Agreement if at the date of entering into such Secured
Hedge Agreement or Secured Cash Management Agreement such person was a Lender or
an Affiliate of a Lender.
“Securities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Securities Account.
“Securities Collateral” means, collectively, the Pledged Securities, the Pledged
Debt and the Distributions.
“Term Loan Administrative Agent” has the meaning set forth in the recitals
hereof.
“Term Loan Agreement” has the meaning set forth in the recitals hereof.
“Term Loan Lenders” has the meaning set forth in the recitals hereof.
“Trade Secrets” means, collectively, with respect to each Grantor, all know-how,
trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, technical, marketing,
financial and business data and databases, pricing and cost information,
business and marketing plans, customer and supplier lists and information, all
other confidential and proprietary information and all tangible embodiments of
the foregoing, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
trade secrets, (ii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto including damages and payments
for past, present or future misappropriations thereof, (iii) rights
corresponding thereto throughout the world and (iv) rights to sue for past,
present or future misappropriations thereof.
“Trademarks” means, collectively, with respect to each Grantor, all trademarks
(including service marks), slogans, logos, symbols, certification marks,
collective marks, trade dress, uniform resource locators (URL’s), domain names,
corporate names and trade names, whether statutory or common law, whether
registered or unregistered and whether established or registered in the United
States or any other country or any political subdivision thereof, including
those listed in Schedule 4.14 hereof, that are owned by or assigned to such
Grantor, all registrations and applications for the foregoing and all tangible
embodiments of the foregoing, together with, in each case, the goodwill
symbolized thereby and any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
Grantor’s use of any trademarks, (ii) reissues, continuations, extensions and
renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, any or all of the perfection or priority of the Collateral Agent’s
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or priority and for purposes of definitions relating
to such provisions.
“Work Area” has the meaning set forth in the preamble hereof.
Section 1.02    Interpretation. The rules of interpretation specified in the
Loan Agreements (including Section 1.4 of each thereof) shall be applicable to
this Agreement. All references in this Agreement to Sections are references to
Sections of this Agreement unless otherwise specified.
Section 1.03    Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of this Agreement, that it and its counsel reviewed and
participated in the preparation and negotiation of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation of this Agreement.
Section 1.04    Schedules. The Collateral Agent and each Grantor agree that the
Schedules hereof and all descriptions of Collateral contained in the Schedules
and all amendments and supplements thereto are and shall at all times remain a
part of this Agreement.
ARTICLE II    
GRANT OF SECURITY INTEREST
Section 2.01    Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties, a Lien on and security interest in and to all of the right,
title and interest of such Grantor in, to and under the following property,
wherever located, and whether now existing or hereafter arising or acquired from
time to time (collectively, the “Collateral”):
(a)     all Receivables and all Supporting Obligations relating thereto;
(b)     all Equipment;
(c)     all General Intangibles (including, without limitation, all Intellectual
Property Collateral, Payment Intangibles and all Software) and Supporting
Obligations related thereto;
(d)     all Inventory;
(e)     all Securities Collateral, Investment Property and Financial Assets;
(f)     all Real Property and Fixtures;
(g)     all Leasehold Interests;
(h)     all contract rights, rights of payment which have been earned under a
contract rights, Chattel Paper (including Electronic Chattel Paper and Tangible
Chattel Paper);
(i)    all Commercial Tort Claims (whether now existing or hereafter arising),
including the Commercial Tort Claims described on Schedule 3.04(f) hereof as
supplemented by any written notification given by a Grantor to the Collateral
Agent pursuant to Section 3.04(f) hereof;
(j)    all Documents (including all Warehouse Receipts and Bills of Lading);
(k)    all Deposit Accounts;
(l)    all Goods;
(m)    all Instruments (including Promissory Notes);
(n)    all Letters of Credit (whether or not the respective Letter of Credit is
evidenced by a writing) and Letter-of-Credit Rights, cash, certificates of
deposit, insurance proceeds (including hazard, flood and credit insurance),
security agreements, eminent domain proceeds, condemnation proceeds, tort claim
proceeds and all supporting obligations;
(o)     all ledger sheets, ledger cards, files, correspondence, records, books
of account, business papers, computers, computer software and programs (owned by
any Grantor or in which it has an interest to the extent of such interest),
tapes, disks and documents, including all of such property relating to the
property described in clauses (a) through (n) of this Section 2.01; and
(p)     all Proceeds and products of the property described in clauses (a)
through (o) of this Section 2.01 and all accessions to, substitutions and
replacements for, and rents, profits and products of, each of the foregoing, and
any and all Proceeds of any insurance, indemnity, warranty or guaranty payable
to such Grantor from time to time with respect to any of the foregoing, in
whatever form.
It is the intention of the parties that if Collateral Agent shall fail to have a
perfected Lien in any particular property or assets of any Grantor for any
reason whatsoever, but the provisions of this Agreement, the Loan Agreements
and/or the Other Documents, together with all financing statements and other
public filings relating to Liens filed or recorded by Collateral Agent against
the Grantors, would be sufficient to create a perfected Lien in any property or
assets that such Grantor may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the UCC) in which a
security interest is created or arises solely pursuant to Section 9-315 of the
UCC).
Notwithstanding anything to the contrary contained in clauses (a) through (p)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Assets, provided, that, if
any Excluded Assets would have otherwise constituted Collateral, when such
property shall cease to be Excluded Assets, such property shall be deemed at all
times from and after the date hereof to constitute Collateral.
The Grantors shall from time to time at the request of the Collateral Agent
provide to the Collateral Agent such information regarding the Excluded Assets
as the Collateral Agent may reasonably request.
Section 2.02    Filings.
(a)    Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement or amendment relating to the Collateral,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor where permitted by law, including the filing of a financing statement
describing the Collateral as “all assets now owned or hereafter acquired by the
Grantor or in which the Grantor otherwise has rights” and (iii) in the case of a
financing statement filed as a fixture filing or covering Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Collateral relates.
Each Grantor agrees to provide all information described in the immediately
preceding sentence to the Collateral Agent promptly upon request by the
Collateral Agent.
(b)    Each Grantor hereby further authorizes the Collateral Agent to file with
the United States Patent and Trademark Office and the United States Copyright
Office (and any successor office and any similar office in any United States
state or other country) this Agreement, any Intellectual Property Security
Agreement, and other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder, without the signature of such Grantor where permitted by law,
and naming such Grantor as debtor, and the Collateral Agent as secured party.
(c)    Each Grantor hereby ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.
ARTICLE III    
PERFECTION AND FURTHER ASSURANCES
Section 3.01    Perfection of Certificated Securities Collateral. Each Grantor
represents and warrants that, subject to the Noteholder Intercreditor Agreement,
all certificates, agreements or instruments representing or evidencing the
Securities Collateral in existence on the date hereof have been delivered to the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that, assuming
continuing possession by the Collateral Agent of any such Securities Collateral,
the Collateral Agent has a perfected First Priority security interest therein.
Each Grantor hereby agrees that all certificates, agreements or instruments
representing or evidencing the Securities Collateral acquired by such Grantor
after the date hereof, shall immediately upon receipt thereof by such Grantor be
held by or on behalf of and delivered to the Collateral Agent in suitable form
for transfer by delivery or accompanied by duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to the Collateral
Agent.
The Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default and subject to the Noteholder
Intercreditor Agreement, to indorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or indorse
for negotiation any or all of the Securities Collateral, without any indication
that such Securities Collateral is subject to the security interest hereunder.
In addition, at any time/upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have the right to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations.
Section 3.02    Perfection of Uncertificated Securities Collateral. Each Grantor
represents and warrants that, subject to the Noteholder Intercreditor Agreement,
the Collateral Agent has a perfected First Priority security interest in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof. Each Grantor hereby agrees that, if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, such
Grantor will cause the issuer thereof (a) to register the Collateral Agent as
the registered owner of such securities or agree in an authenticated record with
such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such securities originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be
substantially in the form of Exhibit B, (b) upon request by the Collateral
Agent, provide to the Collateral Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof, and (c) if reasonably requested by the Collateral
Agent, request the issuer of such Pledged Securities to cause such Pledged
Securities to become certificated and in the event such Pledged Securities
become certificated, to deliver such Pledged Securities to the Collateral Agent
in accordance with the provisions of Section 3.01 hereof. Each Grantor hereby
agrees, with respect to Pledged Securities that are partnership interests or
limited liability company interests, that after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent, such
Grantor will (A) cause the Organizational Documents of each issuer that is a
Subsidiary of such Grantor to be amended to provide that such Pledged Securities
shall be treated as “securities” for purposes of the UCC and (B) cause such
Pledged Securities to become certificated and delivered to the Collateral Agent
in accordance with the provisions of Section 3.01 hereof.
Section 3.03    Maintenance of Perfected Security Interest. Each Grantor
represents and warrants that on the date hereof all financing statements,
agreements (including the Intellectual Property Security Agreements),
instruments and other documents necessary to perfect the security interest
granted by it to the Collateral Agent in respect of the Collateral have been
delivered to the Collateral Agent in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule 3.03 hereof. Each Grantor agrees that at its
sole cost and expense, such Grantor will maintain the security interest created
by this Agreement in the Collateral as a perfected First Priority security
interest.
Section 3.04    Other Actions for Perfection. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Collateral, each
Grantor represents and warrants (as to itself) as follows and agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Collateral:
(a)    Instruments and Tangible Chattel Paper. (i) As of the date hereof, no
amounts payable to such Grantor under or in connection with any of the
Collateral are evidenced by any Instrument or Tangible Chattel Paper other than
Instruments and Tangible Chattel Paper listed on Schedule 3.04(a) hereof and
(ii) subject to the Noteholder Intercreditor Agreement, each Instrument and each
item of Tangible Chattel Paper listed on Schedule 3.04(a) hereof has been
properly indorsed, assigned and delivered to the Collateral Agent, accompanied
by instruments of transfer or assignment duly executed in blank. Subject to the
Noteholder Intercreditor Agreement, if any amount then payable under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Grantor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within five (5) Business Days
after receipt thereof by such Grantor) indorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.
(b)    Deposit Accounts. (i) As of the date hereof, no Grantor has opened or
maintains any Deposit Accounts other than the accounts listed in Schedule
3.04(b) hereof and (ii) the Collateral Agent has a perfected First Priority
security interest in each Deposit Account listed in Schedule 3.04(b) hereof
(other than the Excluded Bank Accounts) which security interest is perfected by
Control. No Grantor shall hereafter establish and maintain any Deposit Account
unless such Deposit Account is an Excluded Bank Account or (1) the applicable
Grantor shall have given the Collateral Agent ten (10) Business Days’ prior
written notice of its intention to establish such new Deposit Account with a
depository bank, (2) the depository bank shall be reasonably acceptable to the
Collateral Agent and (3) unless the Collateral Agent agrees in writing that it
is not required, such depository bank and such Grantor shall have duly executed
and delivered to the Collateral Agent a Deposit Account Control Agreement with
respect to such Deposit Account. No Grantor shall grant Control of any Deposit
Account to any person other than the Collateral Agent. If at any time the
balance in any Excluded Bank Account exceeds $75,000 individually, or the
balances of all Excluded Bank Accounts exceeds $300,000 in the aggregate, the
Loan Parties will use commercially reasonable efforts to promptly reduce such
balance or balances in the Excluded Bank Accounts to less than $75,000 in any
individual Excluded Bank Account and less than $300,000 in the aggregate for all
Excluded Bank Accounts.
(c)    Investment Property.
(i)    As of the date hereof, other than the Notes Collateral Accounts, no
Grantor (1) has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 3.04(c) hereof and the Collateral Agent has a perfected First
Priority security interest in such Securities Accounts and Commodity Accounts
which security interest is perfected by Control unless the Collateral Agent
agrees in writing that it is not required, (2) holds, owns or has any interest
in any certificated securities or uncertificated securities other than those
constituting Pledged Securities or Excluded Assets and those maintained in
Securities Accounts or Commodity Accounts listed in Schedule 3.04(c) hereof.
Unless the Collateral Agent agrees in writing that it is not required, as of the
date hereof, each Grantor has duly authorized, executed and delivered a
Securities Account Control Agreement or a Commodity Account Control Agreement
with respect to each Securities Account or Commodity Account listed in Schedule
3.04(c) hereof, if any, as applicable. No Grantor shall hereafter establish or
maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary, other than a Notes Collateral Account,
unless (A) the applicable Grantor shall have given the Collateral Agent ten (10)
Business Days prior written notice of its intention to establish such new
Securities Account or Commodity Account with such Securities Intermediary or
Commodity Intermediary, (B) such Securities Intermediary or Commodity
Intermediary shall be reasonably acceptable to the Collateral Agent and (C)
unless the Collateral Agent agrees in writing that it is not required, such
Securities Intermediary or Commodity Intermediary, as the case may be, and such
Grantor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account or Commodity Account, as the case may be. Subject to
the Noteholder Intercreditor Agreement, each Grantor shall accept any cash and
Investment Property constituting Collateral in trust for the benefit of the
Collateral Agent and within five (5) Business Days of actual receipt thereof,
deposit any and all such cash and Investment Property (other than any Investment
Property pledged pursuant to clauses (ii)(1), (iii)(1) or (iii)(3) below)
received by it into a Deposit Account or Securities Account subject to the
Collateral Agent’s Control. The provisions of this Section 3.04(c) shall not
apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary. No Grantor shall grant control
over any Investment Property to any person other than the Collateral Agent.
(ii)    If any Grantor shall at any time hold or acquire any certificated
securities constituting Investment Property included in the Collateral, such
Grantor shall, subject to the Noteholder Intercreditor Agreement, promptly (1)
indorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance satisfactory to the Collateral Agent or (2) deliver such
securities into a Securities Account with respect to which a Securities Account
Control Agreement is in effect in favor of the Collateral Agent.
(iii)    If any securities now or hereafter acquired by any Grantor constituting
Investment Property included in the Collateral are uncertificated and are issued
to such Grantor or its nominee directly by the issuer thereof, such Grantor
shall promptly notify the Collateral Agent thereof and pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, either
(1) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Grantor or such
nominee, (2) cause a Security Entitlement with respect to such uncertificated
security to be held in a Securities Account with respect to which the Collateral
Agent has Control or (3) arrange for the Collateral Agent to become the
registered owner of such securities.
(d)    Electronic Chattel Paper and Transferable Records. As of the date hereof,
no amount under or in connection with any of the Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction) other than such Electronic Chattel Paper
and transferable records listed on Schedule 3.04(d) hereof.
Subject to the Noteholder Intercreditor Agreement, each Grantor will maintain
all (i) Electronic Chattel Paper so that the Collateral Agent has control of the
Electronic Chattel Paper in the manner specified in Section 9-105 of the UCC and
(ii) all transferable records so that the Collateral Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record.
The Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.
(e)    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Grantor, such
Grantor shall promptly notify the Collateral Agent thereof and such Grantor
shall maintain all letter-of-credit rights assigned to the Collateral Agent so
that the Collateral Agent has control of the letter-of-credit rights in the
manner specified in Section 9-107 of the UCC.
(f)    Commercial Tort Claims. On the date hereof, no Grantor holds any
Commercial Tort Claim that is not listed on Schedule 3.04(f). Each Grantor will
promptly give notice to the Collateral Agent of any Commercial Tort Claim that
is commenced in the future which might reasonably result in awarded damages
(less any and all legal and other expenses incurred or reasonably expected to be
incurred by such Grantor) in excess of $250,000 and will immediately execute or
otherwise authenticate a supplement to this Agreement, and otherwise take all
necessary action, to subject such Commercial Tort Claim to the First Priority
security interest created under this Agreement.
(g)    Landlord’s Access Agreements/Bailee Letters. Each Grantor shall use
commercially reasonable efforts to obtain as soon as practicable after the date
hereof (i) with respect to each location where such Grantor maintains
Collateral, a bailee letter and/or landlord access agreement, as applicable, and
(ii) a bailee letter, landlord access agreement and/or landlord’s lien waiver,
as applicable, from all such bailees and landlords, as applicable, who from time
to time have possession of Collateral in the ordinary course of such Grantor’s
business and if requested by the Collateral Agent; except in each case with
respect to Rolling Stock, mobile Equipment and Inventory in transit, assets
under repair at third party locations, and Collateral at locations of
construction jobs in progress, in each case in the Ordinary Course of Business.
Section 3.05    Joinder of Additional Grantors. The Grantors shall cause each
Subsidiary of the Grantors which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the ratable benefit
of the Secured Parties pursuant to the provisions of the Loan Agreements, to
execute and deliver to the Collateral Agent a Joinder Agreement within thirty
(30) days of the date on which it was acquired or created and, upon such
execution and delivery, such Subsidiary shall constitute a “Grantor” for all
purposes hereunder with the same force and effect as if originally named as a
Grantor herein. Upon the execution and delivery by any Subsidiary of a Joinder
Agreement, the supplemental schedules attached to such Joinder Agreement shall
be incorporated into and become part of and supplement the Schedules to this
Agreement and each reference to such Schedules shall mean and be a reference to
such Schedules as supplemented pursuant to each Joinder Agreement and from time
to time. The execution and delivery of such Joinder Agreement shall not require
the consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.
Section 3.06    Further Assurances.
(a)    Further Assurances. Each Grantor shall take such further actions, and
execute and/or deliver to the Collateral Agent such additional financing
statements, amendments, assignments, agreements, supplements, powers and
instruments, as the Collateral Agent may in its reasonable judgment deem
necessary, appropriate or desirable in order to perfect, preserve and protect
the security interest in the Collateral as provided herein and the rights and
interests granted to the Collateral Agent hereunder, and enable the Collateral
Agent to exercise and enforce its rights, powers and remedies hereunder with
respect to any Collateral, including the filing of any financing statements,
continuation statements and other documents under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the security interest
created hereby, the filing of any Intellectual Property Security Agreement and
supplemental Intellectual Property Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office and the
execution and delivery of Control Agreements with respect to Securities
Accounts, Commodities Accounts and Deposit Accounts (other than Excluded Bank
Accounts), all in form reasonably satisfactory to the Collateral Agent and in
such offices wherever required by law to perfect, continue and maintain a valid,
enforceable, First Priority security interest in the Collateral as provided
herein and to preserve the other rights and interests granted to the Collateral
Agent hereunder, as against third parties, with respect to the Collateral.
Without limiting the generality of the foregoing, but subject to applicable law,
each Grantor shall make, execute, indorse, acknowledge, file or refile and/or
deliver to the Collateral Agent from time to time upon reasonable request by the
Collateral Agent such lists, schedules, descriptions and designations of the
Collateral, statements, copies of warehouse receipts, bills of lading, documents
of title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
indorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Collateral Agent shall reasonably request. If an Event of
Default has occurred and is continuing, the Collateral Agent may institute and
maintain, in its own name or in the name of any Grantor, such suits and
proceedings as the Collateral Agent may deem necessary, expedient or desirable
to prevent any impairment of the security interest in or the perfection thereof
in the Collateral. All of the foregoing shall be at the sole cost and expense of
the Grantors.
(b)    Report. On a quarterly basis in connection with delivery of each
Compliance Certificate, each Grantor shall furnish the Collateral Agent with a
report listing for such quarter:
(i)    any Subsidiary formed or acquired by any Grantor;
(ii)    any certificated securities, uncertificated securities, other equity
interests or Indebtedness not held in a Securities Account acquired by any
Grantor;
(iii)    any change in name or jurisdiction of organization of any Grantor as
permitted by the Loan Agreements and the Other Documents;
(iv)    any new location of Inventory or Equipment of any Grantor other than
Rolling Stock, mobile Equipment and Inventory in transit, assets under repair at
third party locations, and Collateral at locations of construction jobs in
progress, in each case in the Ordinary Course of Business;
(v)    all Promissory Notes, Instruments or Chattel Paper received by any
Grantor;
(vi)    any Securities Account, Commodities Account or Deposit Account opened by
any Grantor;
(vii)    all applications for and registration received by any Grantor in
respect of any Intellectual Property;
(viii)    any Letter of Credit Rights acquired by any Grantor; and
(ix)    any Commercial Tort Claims acquired by any Grantor.
ARTICLE IV    
REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Grantor represents, warrants and covenants as follows:
Section 4.01    Loan Agreement Representations. Each Grantor makes the
representations and warranties set forth in Article V of each Loan Agreement as
they relate to the Grantors or to the Other Documents to which any Grantor is a
party, each of which is hereby incorporated herein by reference in its entirety,
and the Collateral Agent and the Secured Parties shall be entitled to rely on
each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the “Borrowers’”,
“Guarantors’” or “Loan Parties’” knowledge shall, for the purposes of this
Section 4.01, be deemed to be a reference to the Grantors’ knowledge.
Section 4.02    Ownership of Property and No Other Liens. Each Grantor has fee
simple title to, or a valid leasehold interest in, all its real property, and
good title to, or a valid leasehold interest in, all its Collateral, and none of
such property is subject to any Lien, claim, option or right of others, except
for the security interest granted to the Collateral Agent for the ratable
benefit of the Secured Parties and Liens expressly permitted under the Loan
Agreements, the Other Documents and the Noteholder Intercreditor Agreement. No
person other than the Collateral Agent has control or possession of all or any
part of the Collateral, except as permitted by the Loan Agreements, the Other
Documents and the Noteholder Intercreditor Agreement.
None of the Collateral constitutes, or is the proceeds of, “farm products” as
defined in section 9-102(a)(34) of the UCC. Except as described in a current
Borrowing Base Certificate, none of the account debtors or other persons
obligated on any of the Collateral is a Governmental Body covered by the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral.
Section 4.03    Perfected First Priority Security Interest. This Agreement is
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties, a legal, valid and enforceable First Priority security
interest in the Collateral and the proceeds thereof. In the case of the
certificated Pledged Securities, when stock certificates representing such
Pledged Securities are delivered to the Collateral Agent (or, subject to the
Noteholder Intercreditor Agreement, to the Notes Collateral Agent) and in the
case of the other Collateral, when financing statements and other filings
specified on Schedule 3.03 hereof in appropriate form are filed in the offices
specified on Schedule 3.03 hereof and other actions described in Schedule 3.03
hereof are taken, this Agreement shall constitute, and will at all times
constitute a fully perfected First Priority Lien on, and security interest in,
all rights, title and interest of the Grantors in such Collateral and the
proceeds thereof, as security for the Secured Obligations.
Section 4.04    No Transfer of Collateral. No Grantor shall sell, offer to sell,
dispose of, convey, assign or otherwise transfer, or grant any option with
respect to, restrict, or grant, create, permit or suffer to exist any Lien on,
any of the Collateral pledged by it hereunder or any interest therein except to
the extent as expressly permitted by the Loan Agreements.
Section 4.05    Claims against Collateral. Each Grantor shall, at its own cost
and expense, defend title to the Collateral and the First Priority security
interest and Lien granted to the Collateral Agent with respect thereto against
all claims and demands of all persons at any time claiming any interest therein
adverse to the Collateral Agent or any other Secured Party other than Liens
permitted under the Loan Agreements or Other Documents. Except as expressly
permitted by the Loan Agreements or any Other Document, there is no agreement,
order, judgment or decree, and no Grantor shall enter into any agreement or take
any other action, that could reasonably be expected to restrict the
transferability of any of the Collateral or otherwise impair or conflict in any
material respect with such Grantors’ obligations or the rights of the Collateral
Agent hereunder.
Section 4.06    Other Financing Statements. Such Grantor has not executed,
filed, nor authorized any third party to file any financing statement or other
instrument similar in effect covering all or any part of the Collateral or
listing such Grantor as debtor in any recording office, except such as have been
filed in favor of the Collateral Agent pursuant to this Agreement or as
otherwise permitted under the Loan Agreements.
No Grantor shall execute, authorize or permit to be filed in any recording
office any financing statement or other instrument similar in effect covering
all or any part of the Collateral or listing such Grantor as debtor with respect
to all or any part of the Collateral, except financing statements and other
instruments filed in respect of Liens permitted under the Loan Agreements.
Section 4.07    Changes in Name, Jurisdiction of Organization, Etc. On the date
hereof, such Grantor’s type of organization, jurisdiction of organization, legal
name, Federal Taxpayer Identification Number, organizational identification
number (if any) and chief executive office or principal place of business are
indicated next to its name in Schedule 4.07 hereof. Schedule 4.07 also lists all
of such Grantor’s jurisdictions and types or organization, legal names and
locations of chief executive office or principal place of business at any time
during the four months preceding the date hereof, if different from those
referred to in the preceding sentence.
Such Grantor shall not, except upon not less than thirty (30) days’ prior
written notice (or such lesser notice period that Collateral Agent shall agree
to in writing in its sole discretion) to the Collateral Agent and the
Administrative Agents, and delivery to the Collateral Agent of all additional
financing statements, information and other documents reasonably requested by
the Collateral Agent or the Administrative Agents to maintain the validity,
perfection and priority of the security interests provided for herein:
(a)     change its legal name, identity, type of organization or corporate
structure;
(b)     change the location of its chief executive office or its principal place
of business;
(c)     change its Federal Taxpayer Identification Number or organizational
identification number (if any); or
(d)     change its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, organizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction).
Such Grantor shall, prior to any change described in the preceding sentence,
take all actions reasonably requested by the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
ratable benefit of the Secured Parties in the Collateral intended to be granted
hereunder.
Each Grantor agrees to promptly provide the Collateral Agent with certified
Organizational Documents reflecting any of the changes described in this Section
4.07. Each Grantor also agrees to promptly notify the Collateral Agent of any
change in the location of any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
is located (including the establishment of any such new office or facility).
Section 4.08    Location of Inventory and Equipment. On the date hereof, the
Inventory and the Equipment constituting Collateral (other than mobile Equipment
and Inventory in transit, assets under repair at third party locations, and
Collateral at locations of construction jobs in progress, in each case in the
Ordinary Course of Business) of such Grantor are kept at locations listed in
Schedule 4.08 hereof. Schedule 4.08 also lists the locations of such Grantor’s
Inventory and Equipment constituting Collateral (other than mobile Equipment and
Inventory in transit, assets under repair at third party locations, and
Collateral at locations of construction jobs in progress, in each case in the
Ordinary Course of Business) for the four months preceding the date hereof, if
different from those referred in the preceding sentence.
Such Grantor shall not move any Equipment or Inventory constituting Collateral
(other than mobile Equipment and Inventory in transit, assets under repair at
third party locations, and Collateral at locations of construction jobs in
progress, in each case in the Ordinary Course of Business) other than an
immaterial portion thereof, to any location, other than any location that is
listed in Schedule 4.08 hereof, except upon not less than ten (10) days’ prior
written notice to the Collateral Agent and the Administrative Agents, of its
intention so to do, clearly describing such new location and providing such
other information and documents to the Collateral Agent reasonably requested by
the Collateral Agent or the Administrative Agents to maintain the validity,
perfection and priority of the security interests provided for herein.
Such Grantor shall, prior to any change described in the preceding sentence,
take all actions reasonably requested by the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
ratable benefit of the Secured Parties in the Collateral intended to be granted
hereunder, including using commercially reasonable efforts to obtain waivers of
landlord’s or warehousemen’s liens with respect to such new location; provided
that, in no event shall any Equipment or Inventory of any Grantor that
constitutes Collateral be moved to any location outside of the continental
United States.
Section 4.09    Pledged Securities and Pledged Debt. Schedule 4.09 sets forth a
complete and accurate list of all Pledged Securities and Pledged Debt evidenced
by promissory notes or instruments held by such Grantor as of the date hereof.
The Pledged Securities pledged by such Grantor hereunder constitute all of the
issued and outstanding Equity Interests of each issuer owned by such Grantor
except as noted in Schedule 4.09. Such Equity Interests represent all of the
outstanding Equity Interests of each such issuer which is a Subsidiary except as
noted in such Schedule. All of the Pledged Securities existing on the date
hereof have been, and to the extent any Pledged Securities are hereafter issued,
such Pledged Securities will be, upon such issuance, duly authorized, validly
issued, fully paid and non-assessable. There is no amount or other obligation
owing by any Grantor to any issuer of the Pledged Securities in exchange for or
in connection with the issuance of the Pledged Securities or any Grantor’s
status as a partner or a member of any issuer of the Pledged Securities. No
Grantor is in default or violation of any provisions of any agreement to which
such Grantor is a party relating to the Pledged Securities, except any such
default or violation that could not reasonably be expected to result in a
Material Adverse Effect.
All of the Pledged Debt described on Schedule 4.09 has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof, enforceable in accordance with their
respective terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law)) and is not in default. The
Pledged Debt constitutes all of the issued and outstanding intercompany
indebtedness owing to such Grantor and if evidenced by promissory notes, such
notes have been delivered to the Collateral Agent.
No Securities Collateral pledged by such Grantor is subject to any defense,
offset or counterclaim, nor have any of the foregoing been asserted or alleged
against such Grantor by any person with respect thereto, except as have been
expressly disclosed to Collateral Agent, and there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing such Pledged Securities or Pledged Debt,
if any, that have been delivered to the Collateral Agent) which evidence any
Pledged Securities or Pledged Debt of such Grantor.
Each Grantor shall, upon obtaining any Pledged Securities or Pledged Debt of any
person, accept the same in trust for the benefit of the Collateral Agent and
promptly (but in any event within five (5) Business Days after receipt thereof)
deliver to the Collateral Agent an updated Schedule 4.09, and the certificates
and other documents required under Section 3.01 and Section 3.02 hereof in
respect of the additional Pledged Securities or Pledged Debt which are to be
pledged pursuant to this Agreement, and confirming the Lien hereby created on
such additional Pledged Securities or Pledged Debt.
Section 4.10    Approvals. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Body or any other person therefor, then, upon
the reasonable request of the Collateral Agent, such Grantor agrees to use its
commercially reasonable efforts to assist the Collateral Agent in obtaining as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers.
Section 4.11    Collateral Information. All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules and lists heretofore delivered to the Collateral Agent or
any Secured Party, in connection with this Agreement, in each case, relating to
the Collateral, is accurate and complete in all material respects.
Section 4.12    Insurance. In the event that the proceeds of any insurance claim
are paid to any Grantor after the Collateral Agent has exercised its right to
foreclose on all or any part of the Collateral during the existence of an Event
of Default, such Net Cash Proceeds shall be held in trust for the benefit of the
Collateral Agent and immediately after receipt thereof shall be paid to the
Collateral Agent for application in accordance with the ABL Intercreditor
Agreement.
Section 4.13    Compliance With Laws. Each Grantor shall pay promptly when due
all Claims incurred in connection with the use or operation of the Collateral
except to the extent Properly Contested. All Claims imposed or assessed against
the Collateral have been paid and discharged except to the extent such Claims
are Properly Contested. In the event any Grantor shall fail to make such payment
contemplated in the immediately preceding sentence, the Collateral Agent may
(following notice to the Grantor, to the extent practicable) do so for the
account of such Grantor and the Grantors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
under this Section 4.13 in accordance with Section 9.08. Each Grantor shall
comply with all Requirements of Law applicable to the Collateral the failure to
comply with which could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
Section 4.14    Intellectual Property. (a) Schedule 4.14 lists all patents and
pending applications therefor, registered trademarks and pending applications
therefor and registered copyrights and pending applications therefor owned by
such Grantor; (b) all Material Intellectual Property Collateral is valid,
subsisting, unexpired and enforceable and has not been abandoned; (c) except as
described on Schedule 4.14, such Grantor is the exclusive owner of all right,
title and interest in and to, or has the right to use, all such Material
Intellectual Property Collateral; (d) consummation and performance of this
Agreement will not result in the invalidity, unenforceability or impairment of
any such Material Intellectual Property Collateral, or in default or termination
of any Intellectual Property License necessary for the use and operation of a
material portion of the Pledged Collateral or Mortgaged Property; (e) except as
described on Schedule 4.14, there are no outstanding holdings, decisions,
consents, settlements, decrees, orders, injunctions, rulings or judgments that
would limit, cancel or question the validity or enforceability of any such
Material Intellectual Property Collateral or such Grantor’s rights therein or
use thereof; (f) to such Grantor’s knowledge, except as described on Schedule
4.14, the operation of such Grantor’s business and such Grantor’s use of
Material Intellectual Property Collateral in connection therewith, does not
infringe or misappropriate the intellectual property rights of any other Person;
(g) except as described in Schedule 4.14, no action or proceeding is pending or,
to such Grantor’s knowledge, threatened (i) seeking to limit, cancel or question
the validity of any Material Intellectual Property Collateral or such Grantor’s
ownership interest or rights therein, (ii) which, if adversely determined, could
have a Material Adverse Effect on the value of any such Material Intellectual
Property Collateral or (iii) alleging that any such Material Intellectual
Property Collateral, or such Grantor’s use thereof in the operation of its
business, infringes or misappropriates the intellectual property rights of any
Person and (h) to such Grantor’s knowledge, there has been no Material Adverse
Effect on such Grantor’s rights in its material Trade Secrets as a result of any
unauthorized use, disclosure or appropriation by or to any Person, including
such Grantor’s current and former employees, contractors and agents.
Section 4.15    Maintenance of Equipment. Each Grantor shall keep its Equipment
in good order and repair, ordinary wear and tear excepted and except to the
extent that the Grantors in their good faith business judgment shall have
determined that such maintenance is not warranted by the benefits thereof to the
business of the Grantors, and will not use the same in violation in any material
respect of any law, statute, ordinance, code, rule or regulation or any policy
of insurance thereon.
ARTICLE V    
SECURITIES COLLATERAL
Section 5.01    Existing Voting Rights and Distributions.
(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Loan
Agreements or any Other Document; provided, however, that no Grantor shall in
any event exercise such rights in any manner which could reasonably be expected
to have a Material Adverse Effect.
(ii)    Each Grantor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, if and to the
extent made in accordance with the provisions of the Loan Agreements; provided,
however, that, subject to the Noteholder Intercreditor Agreement, any and all
such Distributions consisting of rights or interests in the form of securities
shall be immediately delivered to the Collateral Agent to hold as Collateral and
shall, if received by any Grantor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Grantor
and be promptly (but in any event within five (5) Business Days after receipt
thereof) delivered to the Collateral Agent as Collateral in the same form as so
received (with any necessary indorsement).
(b)    The Collateral Agent shall be deemed without further action to have
granted to each Grantor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Grantor and at the sole cost
and expense of such Grantor, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as such Grantor
may reasonably request in order to permit such Grantor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.01(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.01(a)(ii) hereof.
(c)    Upon the occurrence and during the continuance of any Event of Default
and subject to the Intercreditor Agreements:
(i)    All rights of each Grantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.01(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole right to exercise such
voting and other consensual rights.
(ii)    All rights of each Grantor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.01(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole right to receive and hold
such Distributions as Collateral in accordance with this Agreement and the ABL
Intercreditor Agreement.
(d)    Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.01(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.01(c)(ii) hereof.
(e)    All Distributions which are received by any Grantor contrary to the
provisions of Section 5.01(a)(ii) or Section 5.01(c) hereof shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall promptly (but in any event within five (5)
Business Days after receipt thereof by such Grantor) be paid over to the
Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).
Section 5.02    Certain Agreements of Grantors.
(h)    In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.
(i)    In the case of each Grantor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby (i) consents to the extent required by the applicable
Organizational Document to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be and (ii) irrevocably waives any and all provisions of the
applicable Organizational Documents that conflict with the terms of this
Agreement or prohibit, restrict, condition or otherwise affect the grant
hereunder of any Lien on any of the Collateral or any enforcement action which
may be taken in respect of any such Lien.
ARTICLE VI    
INTELLECTUAL PROPERTY COLLATERAL
Section 6.01    Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article VIII hereof at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Collateral Agent, to the
extent of such Grantor’s rights and effective only during the continuance of an
Event of Default, an irrevocable, non-exclusive license to use and sublicense
any of the Intellectual Property Collateral then owned by or licensed to such
Grantor. Such license shall include access to all devices, products and media in
which any of the Intellectual Property Collateral is embodied, embedded,
recorded or stored and to all computer programs used for the compilation or
printout thereof. In addition to and not in limitation of the powers granted
herein, each Grantor hereby authorizes the Collateral Agent, upon the occurrence
and continuance of an Event of Default, to make, constitute and appoint any
officer or agent of the Collateral Agent as the Collateral Agent may select, in
its sole discretion, as such Grantor’s true and lawful attorney-in-fact, with
power to (i) endorse such Grantor’s name on all applications, documents, papers
and instruments necessary or desirable for the Collateral Agent in the use of
the Intellectual Property or (ii) take any other actions with respect to the
Intellectual Property as the Collateral Agent deems to be in the best interest
of the Collateral Agent, or (iii) grant or issue any exclusive or non-exclusive
irrevocable or revocable, royalty-bearing or royalty-free license under the
Intellectual Property to anyone, including the Collateral Agent itself,
including but not limited to a license or other right to use such Grantor’s
labels, General Intangibles, Intellectual Property, Equipment, real estate,
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Inventory or other Collateral, and such Grantor’s rights under all contracts,
licenses, approvals, permits, leases and franchise agreements, to the extent
assignable, shall inure to the Collateral Agent’s benefit, or (iv) assign,
pledge, convey or otherwise transfer title in or dispose of the Intellectual
Property to anyone.  Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.  This power of attorney shall
be irrevocable until the Secured Obligations (other than contingent obligations
not then due) shall have been paid in full and the Loan Agreements and this
Agreement have been terminated.  None of the Collateral Agent, the Lenders, the
other Secured Parties or their respective affiliates, officers, directors,
employees, agents or representatives shall be responsible to any Grantor for any
act or failure to act under any power of attorney or otherwise, except in
respect of damages attributable solely to their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction, nor for
any punitive, exemplary, indirect or consequential damages.
Section 6.02    Dealing With Intellectual Property. On a continuing basis, each
Grantor shall, at its sole cost and expense,
(a)     promptly following its becoming aware thereof, notify the Collateral
Agent of any adverse determination in any proceeding or the institution of any
proceeding in any federal, state or local court or administrative body or in the
United States Patent and Trademark Office or the United States Copyright Office
regarding such Grantor’s claim of ownership in or right to use any of the
Material Intellectual Property Collateral, such Grantor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect,
(b)     maintain and protect the Material Intellectual Property Collateral as
presently used and operated and as contemplated by the Loan Agreements, except
in the Ordinary Course of Business and consistent with Grantors’ commercially
reasonable business judgment,
(c)     not permit to lapse or become abandoned any Material Intellectual
Property Collateral as presently used and operated and as contemplated by the
Loan Agreements, and not settle or compromise any pending or future litigation
or administrative proceeding with respect to such Material Intellectual Property
Collateral, in each case except in the Ordinary Course of Business and
consistent with Grantors’ commercially reasonable business judgment,
(d)     upon such Grantor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any of the Material
Intellectual Property Collateral or the rights and remedies of the Collateral
Agent in relation thereto or the ability of such Grantor or the Collateral Agent
to dispose of such Material Intellectual Property Collateral, including a levy
or threat of levy or any legal process against the Material Intellectual
Property Collateral or any portion thereof,
(e)     not license the Material Intellectual Property Collateral other than
licenses entered into by such Grantor in, or incidental to, the Ordinary Course
of Business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that could materially impair the value of the Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby, without the consent of the
Collateral Agent,
(f)     diligently keep adequate records respecting its Material Intellectual
Property Collateral, and
(g)     furnish to the Collateral Agent from time to time upon the Collateral
Agent’s reasonable request therefor reasonably detailed statements and amended
schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to the
Intellectual Property Collateral as the Collateral Agent may from time to time
reasonably request.
Section 6.03    Additional Intellectual Property. If any Grantor shall at any
time after the date hereof (a) obtain any rights to any additional Intellectual
Property Collateral or (b) become entitled to the benefit of any additional
Intellectual Property Collateral or any registration, renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, the provisions hereof shall automatically apply thereto and
any such item enumerated in clause (a) or (b) of this Section 6.03 with respect
to such Grantor shall automatically constitute Intellectual Property Collateral
as if such would have constituted Intellectual Property Collateral at the time
of execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party. Each Grantor shall promptly
with the delivery of its quarterly financial statements (i) provide to the
Collateral Agent written notice of any updates to Schedule 4.14, and (ii) upon
the Collateral Agent’s reasonable request, confirm the attachment of the Lien
and security interest created by this Agreement to any rights described in
clauses (a) and (b) of the immediately preceding sentence of this Section 6.03
by execution of an instrument in form reasonably acceptable to the Collateral
Agent and the filing of any instruments or statements as shall be reasonably
necessary to create, preserve, protect or perfect the Collateral Agent’s
security interest in such Intellectual Property Collateral, including by
execution and filing of a supplemental Intellectual Property Security Agreement
in accordance with Section 3.06 hereof.
Section 6.04    Intellectual Property Litigation. Unless there shall occur and
be continuing any Event of Default and Grantors receive written notice from
Collateral Agent of its intent to exercise remedies hereunder, each Grantor
shall have the right to commence and prosecute in its own name, as the party in
interest, for its own benefit and at the sole cost and expense of the Grantors,
such applications for protection of the Intellectual Property Collateral and
suits, proceedings or other actions to prevent the infringement,
misappropriation, counterfeiting, unfair competition, dilution, diminution in
value or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default and upon receipt by Grantors of written notice from Collateral Agent
stating its intent to exercise remedies hereunder, the Collateral Agent shall
have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or bring suit in the name
of any Grantor, the Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
such suit, each Grantor shall, at the reasonable request of the Collateral
Agent, do any and all commercially reasonable acts and execute any and all
documents reasonably requested by the Collateral Agent in aid of such
enforcement, and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all reasonable costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.04 in
accordance with Section 9.08. In the event that the Collateral Agent shall elect
not to bring suit to enforce the Intellectual Property Collateral as permitted
by this Section 6.04 and an Event of Default has occurred and is continuing,
each Grantor agrees, at the reasonable request of the Collateral Agent, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, misappropriation, counterfeiting,
unfair competition, dilution, diminution in value of or other damage to any of
the Intellectual Property Collateral by others and for that purpose agrees to
diligently maintain any suit, proceeding or other action against any person so
infringing necessary to prevent such infringement.
ARTICLE VII    
RECEIVABLES
Section 7.01    Dealing With Receivables. Each Grantor shall keep and maintain
at its own cost and expense complete records of each Receivable, including
records of all payments received, all credits granted thereon, all merchandise
returned and all other documentation relating thereto. Each Grantor shall, at
such Grantor’s sole cost and expense, upon the Collateral Agent’s demand made at
any time after the occurrence and during the continuance of any Event of
Default, deliver copies of all tangible evidence of Receivables, including
copies of all documents evidencing Receivables and any books and records
relating thereto to the Collateral Agent or to its representatives. Each Grantor
shall legend, at the request of the Collateral Agent made at any time after the
occurrence and during the continuance of an Event of Default, and in form and
manner reasonably satisfactory to the Collateral Agent, the Receivables and the
other books, records and documents of such Grantor evidencing or pertaining to
the Receivables with an appropriate reference to the fact that the Receivables
have been assigned to the Collateral Agent for the ratable benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.
Such Grantor will deliver to the Collateral Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than five percent (5%) of the aggregate
amount of the then outstanding Receivables.
Section 7.02    Modification of Receivables. Other than in the Ordinary Course
of Business consistent with prudent business practice, such Grantor will not (i)
grant any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable, (iv)
allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.
Section 7.03  Collection.  The Grantors shall use commercially reasonable
efforts to collect from the account debtor of each of the Receivables as and
when due (and shall use continued commercially reasonable efforts to collect on
Receivables that are delinquent) in the Ordinary Course of Business, any and all
amounts owing under or on account of such Receivable, and apply promptly upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Receivable, except that the Grantors may, with respect to a Receivable,
allow in the Ordinary Course of Business (i) a refund or credit due as a result
of returned or damaged or defective merchandise and (ii) such extensions of time
to pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with the Ordinary Course of
Business.  The costs and expenses (including attorneys’ fees and disbursements)
of collection, in any case, whether incurred by the Grantors, the Collateral
Agent or any Secured Party, shall be paid by the Grantors.
ARTICLE VIII    
REMEDIES
Section 8.01    Remedies. (a) If any Event of Default shall have occurred and be
continuing, the Collateral Agent may from time to time, subject to the
Intercreditor Agreements, exercise in respect of the Collateral, in addition to
the other rights and remedies provided for herein or in any Other Document or
otherwise available to it, the following remedies:
(x)    without any other notice to or demand upon any Grantor, all the rights
and remedies of a secured party upon default under the UCC (whether or not the
UCC applies to the affected Collateral);
(xi)    require each Grantor to, at its expense and upon request of the
Collateral Agent, immediately assemble the Collateral or any part thereof, as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place and time to be designated by the Collateral Agent;
(xii)    without notice except as specified below, sell, resell, assign and
deliver or grant a license to use or otherwise dispose of the Collateral or any
part thereof, in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable;
(xiii)    occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation;
(xiv)    exercise any and all rights and remedies of any of the Grantors under
or in connection with the Collateral, or otherwise in respect of the Collateral,
including without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Contracts, the Receivables, the Material Contracts, the
Secured Hedge Agreements, the Secured Cash Management Agreements and the other
Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Deposit Accounts, (C) exercise all other rights and remedies with
respect to the Receivables, the Material Contracts, the Secured Hedge
Agreements, the Secured Cash Management Agreements and the other Collateral,
including without limitation, those set forth in Section 9-607 of the UCC and
(D) exercise any and all voting, consensual and other rights with respect to any
Collateral;
(xv)    (1) use of any Trademarks for the sale of goods, completion of
work-in-process or rendering of services in connection with enforcing any other
security interest granted to the Collateral Agent by Grantors or any affiliate
of Grantors or for such other reason as the Collateral Agent may determine and
(2) grant such license or licenses relating to the Collateral for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole and absolute discretion deem appropriate; and
(xvi)    withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of the Grantors
constituting Collateral for application to the Secured Obligations as provided
in Article VIII hereof.
(c)    Each Grantor agrees that, unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. At any sale of the Collateral, if permitted by
applicable law, the Collateral Agent may be the purchaser, licensee, assignee or
recipient of the Collateral or any part thereof and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations as a credit on account of the
purchase price of the Collateral or any part thereof payable at such sale. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent arising out of the
exercise by it of any rights hereunder. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefore, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
(d)    All payments received by any Grantor in respect of the Collateral shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over the
Collateral Agent in the same form as so received (with any necessary
endorsement).
(e)    Collateral Agent may, without notice to any Grantor except as required by
law and at any time or from time to time, charge, set off and otherwise apply
all or part of the Secured Obligations against any funds deposited with it or
held by it.
(f)    Upon the written demand of the Collateral Agent, each Grantor shall
execute and deliver to the Collateral Agent an assignment or assignments of any
or all of the Intellectual Property Collateral and such other documents and take
such other actions as are necessary or appropriate to carry out the intent and
purposes hereof. Within five (5) Business Days of written notice thereafter from
the Collateral Agent, each Grantor shall make available to the Collateral Agent,
to the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of the Event of Default as the Collateral Agent may
reasonably designate to permit such Grantor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold by such Grantor
under the Intellectual Property Collateral, and such persons shall be available
to perform their prior functions on the Collateral Agent’s behalf.
(g)    If the Collateral Agent shall determine to exercise its right to sell all
or any of the Securities Collateral of any Grantor pursuant to this Section
8.01, each Grantor agrees that, upon request of the Collateral Agent, such
Grantor will, at its own expense:
(i)    provide the Collateral Agent with such information and projections as may
be necessary or, in the opinion of the Collateral Agent, advisable to enable the
Collateral Agent to effect the sale of such Securities Collateral;
(ii)    cause any registration, qualification under or compliance with any
Federal or state securities law or laws to be effected with respect to all or
any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Grantors. Each Grantor will cause such registration to
be effected (and be kept effective) and will use its commercially reasonable
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Securities Collateral including registration under the
Securities Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with all other requirements of any Governmental Body; and
(iii)    do or cause to be done all such other acts and things as may be
necessary to make such sale of such Securities Collateral or any part thereof
valid and binding and in compliance with applicable law.
(h)    The Collateral Agent is authorized, in connection with any sale of the
Securities Collateral pursuant to this Section 8.01, to deliver or otherwise
disclose to any prospective purchaser of the Securities Collateral that has
entered into a confidentiality agreement in form and substance reasonably
satisfactory to Grantors and Collateral Agent: (i) any registration statement or
prospectus, and all supplements and amendments thereto, prepared pursuant to
Section 8.01(f); (ii) any information and projections provided to it pursuant to
Section 8.01(f), and (iii) any other information in its possession relating to
such Securities Collateral.
(i)    Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Collateral Agent and the Secured Parties
by reason of the failure of such Grantor to perform any of the covenants
contained in Section 8.01(f); and consequently, agrees that, if such Grantor
shall fail to perform any of such covenants, it will pay, as liquidated damages
and not as a penalty, an amount equal to the value of the Securities Collateral
on the date the Collateral Agent demands compliance with Section 8.01(f) above.
Section 8.02    Waiver and Cumulative Remedies. The Collateral Agent shall not
by any act (except by a written instrument pursuant to Section 9.06), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
on the part of the Collateral Agent to exercise, no course of dealing with
respect to, and no delay on the part of the Collateral Agent in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, privilege or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy; nor shall the Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law.
Section 8.03    Application of Proceeds. Upon the exercise by the Collateral
Agent of its remedies hereunder, any proceeds received by the Collateral Agent
in respect of any realization upon any Collateral shall be applied, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, in accordance with the Loan Agreements and the Intercreditor
Agreements. Each Grantor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations and the fees and other charges of any attorneys employed by
the Collateral Agent to collect such deficiency.
Section 8.04    Reinstatement; Deficiency.  This Agreement and the Liens on the
Collateral shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Grantors in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.  Each of the Grantors agrees that it will indemnify
the Collateral Agent and the other Secured Parties, and its employees,
directors, officers and agents on demand for all reasonable costs and expenses
(including reasonable fees, costs and expenses of counsel) incurred by the
Collateral Agent and the Secured Parties or their respective employees,
directors, officers and agents in connection with such reinstatement, rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.  If the proceeds of, or other realization upon, the Collateral by
virtue of the exercise of remedies under this Article VIII are insufficient to
cover the costs and expenses of such exercise and the payment in full of the
Secured Obligations, the Grantors shall remain liable for any deficiency.
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Concerning Collateral Agent.
(a)    Appointment. The Collateral Agent has been appointed as collateral agent
in the ABL Intercreditor Agreement and shall act in accordance with the terms of
the ABL Intercreditor Agreement. The Collateral Agent may exercise or refrain
from exercising any rights (including making demands and giving notices) and
take or refrain from taking any action (including the release or substitution of
the Collateral), in accordance with this Agreement and the ABL Intercreditor
Agreement. The Collateral Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith, but shall be
liable for the gross negligence or willful misconduct of such agents and
attorneys-in-fact. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Loan Agreements or the ABL
Intercreditor Agreement. On the acceptance of appointment as the successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.
(b)    Duty of Care. The Collateral Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with its own property
consisting of similar instruments or interests. Neither the Collateral Agent nor
any of the Secured Parties shall have responsibility for (i) ascertaining or
taking action whatsoever with regard to any Collateral (including matters
relating to the Pledged Securities, whether or not the Collateral Agent or any
other Secured Party has or is deemed to have knowledge of such matters) or (ii)
taking any necessary steps to preserve rights against any person with respect to
any Collateral.
(c)    Reliance. The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder.
(d)    Conflict. If any item of Collateral also constitutes collateral granted
to the Collateral Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other document in
respect of such collateral, the provisions of this Agreement shall control
unless the other deed of trust, mortgage, security agreement, pledge or
instrument expressly states otherwise.
Section 9.02    Performance by Collateral Agent. If any Grantor shall fail to
perform any covenants contained in this Agreement after giving effect to all
applicable grace periods (including covenants to pay insurance, taxes and claims
arising by operation of law in respect of the Collateral and to pay or perform
any Grantor obligations under any Collateral) or if any representation or
warranty on the part of any Grantor contained herein shall be breached, the
Collateral Agent may (but shall not be obligated to) during the existence of an
Event of Default or following notice to such Grantor of such failure to perform
and such Grantor’s failure to remedy such failure within a commercially
reasonable time period, do the same or cause it to be done or remedy any such
breach, and may make payments for such purpose; provided, however, that the
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, Lien, imposition or other obligation which such Grantor fails to pay or
perform as and when required hereby and which such Grantor does not contest in
accordance with the provisions of the Loan Agreement. Any and all amounts so
paid by the Collateral Agent shall be reimbursed by the Grantors in accordance
with the provisions of Section 9.08. Neither the provisions of this Section 9.02
nor any action taken by the Collateral Agent pursuant to the provisions of this
Section 9.02 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default.
Section 9.03    Appointed Attorney-in-Fact; Power of Attorney. Each Grantor
hereby appoints the Collateral Agent its attorney-in-fact, with full power and
authority in the place and stead of such Grantor and in the name of such
Grantor, or otherwise, from time to time during the existence of an Event of
Default in the Collateral Agent’s discretion to take any action and to execute
any instrument consistent with the terms of the Loan Agreements and the Other
Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Grantor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Grantor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof. NONE OF THE ADMINISTRATIVE AGENTS, THE
COLLATERAL AGENT, THE LENDERS, THE OTHER SECURED PARTIES OR THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO THE GRANTORS FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
Section 9.04    Continuing Security Interest and Assignment. This Agreement
shall create a continuing security interest in the Collateral and shall (a) be
binding upon the Grantors, their respective successors and assigns and (b)
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and the other Secured Parties and each of
their respective permitted successors, transferees and assigns and their
respective officers, directors, employees, affiliates, agents, advisors and
controlling persons; provided that, no Grantor shall assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent and any attempted assignment or transfer
without such consent shall be null and void. Without limiting the generality of
the foregoing clause (b), any Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Loan Agreements and, in the case of a Secured Party that
is a party to a Secured Hedge Agreement or Secured Cash Management Agreement,
such Secured Hedge Agreement or Secured Cash Management Agreement.
Section 9.05    Termination and Release.
(a)    At such time as the Loans and the other Secured Obligations shall have
been paid in full in cash (other than contingent indemnification obligations in
which no claim has been made or is reasonably foreseeable) and the Commitments
have been terminated, and all Letters of Credit have been terminated or cash
collateralized in accordance with the provisions of the Revolver Agreement, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or any further action by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Loan Agreements, then the
Lien created pursuant to this Agreement in such Collateral shall be released,
and the Collateral Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases and other documents reasonably
necessary or advisable for the release of the Liens created hereby on such
Collateral; provided that the Grantors shall provide to the Collateral Agent
evidence of such transaction’s compliance with the Loan Agreements and the Other
Documents as the Collateral Agent shall reasonably request. At the request and
sole expense of the Grantors, a Grantor shall be released from its obligations
hereunder in the event that all the Equity Interests of such Grantor are sold,
transferred or otherwise disposed of in a transaction permitted by the Loan
Agreements; provided that the Grantors shall have delivered to the Collateral
Agent, at least ten (10) Business Days (or such shorter period reasonably
acceptable to the Collateral Agent) prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Grantors stating that such transaction is in compliance with the Loan Agreements
and the Other Documents.
Section 9.06    Modification in Writing. None of the terms or provisions of this
Agreement may be amended, modified, supplemented, terminated or waived, and no
consent to any departure by any Grantor therefrom shall be effective, except by
a written instrument signed by the Collateral Agent in accordance with the terms
of the Loan Agreements and the ABL Intercreditor Agreement. Any amendment,
modification or supplement of any provision hereof, any waiver of any provision
hereof and any consent to any departure by any Grantor from the terms of any
provision hereof in each case shall be effective only in the specific instance
and for the specific purpose for which made or given. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, terminated or waived with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.
Section 9.07    Notices. Unless otherwise provided herein, any notice or other
communication required or permitted to be given under this Agreement shall be in
writing and shall be given in the manner and become effective as set forth in
the Loan Agreements, and, as to any Grantor, addressed to it at the address of
the Grantor set forth in Schedule 9.07 hereof and as to the Collateral Agent,
addressed to it at the address set forth in Schedule 9.07 hereof, or in each
case at such other address as shall be designated by such party in a written
notice to the other party.
Section 9.08    Indemnity and Expenses.
(a)    Each Grantor hereby agrees to indemnify and hold harmless the Collateral
Agent (and any sub-agent thereof), each other Secured Party and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from any losses, damages, liabilities, claims and related expenses
(including the fees and expenses of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees, expenses and time
charges for attorneys who are employees of any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any
Grantor) other than such Indemnitee and its Related Parties arising out of, in
connection with or resulting from this Agreement (including, without limitation,
enforcement of this Agreement) or any failure of any Secured Obligations to be
the legal, valid, and binding obligations of any Grantor enforceable against
such Grantor in accordance with their terms, whether brought by a third party or
by such Grantor, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (ii) result from a claim brought by any Grantor
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any Other Document, if such Grantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(b)    To the fullest extent permitted by applicable law, each Grantor hereby
agrees not to assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any Other Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Extension of Credit or the use of proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement, the Loan
Agreements or the Other Documents or the transactions contemplated hereby or
thereby by unintended recipients. Grantors assume all responsibility and
liability arising from the use of the Trademarks and Grantors hereby indemnify
and hold Collateral Agent harmless from and against any claim, suit, loss,
damage, or expense (including attorneys’ fees and legal expenses) arising out of
any alleged defect in any service or product manufactured, promoted, or sold by
Grantors (or any affiliate thereof) in connection with any Trademark or out of
the manufacture, promotion, labeling, sale, distribution or advertisement of any
such product or service by Grantors (or any affiliate thereof).
(c)    Each Grantor agrees to pay or reimburse the Collateral Agent for all its
costs and expenses incurred in collecting against such Grantor its Secured
Obligations or otherwise enforcing or preserving any rights under this
Agreement, the Loan Agreements and the Other Documents to which such Grantor is
a party, including the fees and other charges of counsel (including the
allocated fees and expenses of internal counsel) to the Collateral Agent.
(d)    All amounts due under this Section shall be payable promptly after demand
therefor, shall constitute Secured Obligations and shall bear interest until
paid at a rate per annum equal to the highest rate per annum at which interest
would then be payable on any past due Extension of Credit under the Loan
Agreements.
(e)    Without prejudice to the survival of any other agreement of any Grantor
under this Agreement, the Loan Agreements or any Other Documents, the agreements
and obligations of each Grantor contained in this Section shall survive
termination of the Loan Agreements and the Other Documents and payment in full
of the Secured Obligations and all other amounts payable under this Agreement.
Section 9.09    Governing Law, Consent to Jurisdiction and Waiver of Jury Trial.
This Agreement, the Loan Agreements and the Other Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement, the Loan
Agreements or any Other Document (except, as to any Other Document, as expressly
set forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New
York. The other provisions of Sections 12.3 and 16.1 of the Loan Agreements are
incorporated herein, mutatis mutandis, as if a part hereof.
Section 9.10    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
Section 9.11    Counterparts; Integration; Effectiveness. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all taken together shall constitute a
single contract. This Agreement, the Loan Agreements and the Other Documents,
and any separate letter agreements with respect to fees payable to the
Collateral Agent, constitute the entire contract among the parties with respect
to the subject matter hereof and supersede all previous agreements and
understandings, oral or written, with respect thereto. This Agreement shall
become effective when it shall have been executed by the Collateral Agent and
when the Collateral Agent shall have received counterparts hereof signed by each
of the other parties hereto. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 9.12    No Release. Nothing set forth in this Agreement, the Loan
Agreements or any Other Document, nor the exercise by the Collateral Agent of
any of the rights or remedies hereunder, shall relieve any Grantor from the
performance of any term, covenant, condition or agreement on such Grantor’s part
to be performed or observed in respect of any of the Collateral or from any
liability to any person in respect of any of the Collateral or shall impose any
obligation on the Collateral Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Grantor’s part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Secured Party for any act or omission on the part of such
Grantor relating thereto or for any breach of any representation or warranty on
the part of such Grantor contained in this Agreement, the Loan Agreements or the
Other Documents, or in respect of the Collateral or made in connection herewith
or therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral. The
obligations of each Grantor contained in this Section 9.12 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Agreement, the Loan Agreements and the Other Documents.
Section 9.13    Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:
(a)    any illegality or lack of validity or enforceability of any Secured
Obligation or any Loan Document or any related agreement or instrument;
(b)    any change in the time, place or manner of payment of, or in any other
term of, the Secured Obligations or any other obligation of any Grantor under
any Loan Document, or any rescission, waiver, amendment or other modification of
any Loan Document or any other agreement, including any increase in the Secured
Obligations resulting from any extension of additional credit or otherwise;
(c)    any taking, exchange, substitution, release, impairment or non-perfection
of any Collateral, or any taking, release, impairment, amendment, waiver or
other modification of any guaranty, for the Secured Obligations;
(d)    any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured
Obligations;
(e)    any default, failure or delay, willful or otherwise, in the performance
of the Secured Obligations;
(f)    any change, restructuring or termination of the corporate structure,
ownership or existence of any Grantor or any of its Subsidiaries or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Grantor or its assets or any resulting release or discharge of any Secured
Obligations;
(g)    any failure of any Secured Party to disclose to any Grantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Grantor now or
hereafter known to such Secured Party; each Grantor waiving any duty of the
Secured Parties to disclose such information;
(h)     the failure of any other Person to execute or deliver this Agreement,
any Joinder Agreement or any other agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations;
(i)     the failure of any Secured Party to assert any claim or demand or to
exercise or enforce any right or remedy under the provisions of any Loan
Agreement or Other Document or otherwise;
(j)    any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Grantor against any Secured Party; or
(k)    any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by any Secured Party that might vary the risk of
any Grantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, any Grantor or any other guarantor or surety.
Section 9.14    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the Loan Agreements and the Other Documents and the
exercise of any right or remedy by the Collateral Agent or any Administrative
Agent hereunder and thereunder are subject to the provisions of the
Intercreditor Agreements. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement with respect to Lien priority or
rights and remedies in connection with in connection with (a) the Collateral (as
defined in the Noteholder Intercreditor Agreement), the terms of the Noteholder
Intercreditor Agreement shall govern, and (b) the Collateral (as defined in the
ABL Intercreditor Agreement), the terms of the ABL Intercreditor Agreement shall
govern.
[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


NEW ENTERPRISE STONE & LIME CO., INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: President
ASTI TRANSPORTATION SYSTEMS, INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President
EII TRANSPORT INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President
GATEWAY TRADE CENTER INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President
PRECISION SOLAR CONTROLS INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President
PROTECTION SERVICES INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President
SCI PRODUCTS INC.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President
WORK AREA PROTECTION CORP.
By: /s/ Paul I. Detwiler, III________________
Name: Paul I. Detwiler, III
Title: Vice President




[Signatures continue on next page]








































PNC BANK, NATIONAL ASSOCIATION,
As Collateral Agent
By: /s/ Basem Pharaon___________________
Name: Basem Pharaon_____________________
Title: V.P.______________________________





 
EXHIBIT A
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of __________ is made
by __________, a __________ __________ (the “Joining Grantor”), and delivered to
PNC Bank, National Association, in its capacity as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”) under that certain Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of February 12, 2014
made by and among NEW ENTERPRISE STONE & LIME CO., INC., a corporation organized
under the laws of the State of Delaware (“NESL”), ASTI TRANSPORTATION SYSTEMS,
INC., a corporation organized under the laws of the State of Delaware (“ASTI”),
EII TRANSPORT INC., a corporation organized under the laws of the Commonwealth
of Pennsylvania (“EII”), GATEWAY TRADE CENTER INC., a corporation organized
under the laws of the State of New York (“Gateway”), PRECISION SOLAR CONTROLS
INC., a corporation organized under the laws of the State of Texas
(“Precision”), PROTECTION SERVICES INC., a corporation organized under the laws
of the Commonwealth of Pennsylvania (“Protection”), SCI PRODUCTS INC., a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“SCI”), and WORK AREA PROTECTION CORP., a corporation organized under the laws
of the State of Illinois (“Work Area”) (NESL, ASTI, EII, Gateway, Precision,
Protection, SCI, Work Area and each Person joined thereto as a grantor from time
to time, collectively, the “Grantors”, and each a “Grantor”), as grantors,
pledgors, assignors and debtors, in favor of the Collateral Agent.
WHEREAS, the Joining Grantor is a Subsidiary of __________ and required by the
terms of the Loan Agreements to become a [Grantor][Guarantor (as defined in the
Loan Agreements)] and be joined as a party to the Security Agreement as a
Grantor; and
WHEREAS, this Joinder Agreement supplements the Security Agreement and is
delivered by the Joining Grantor pursuant to Section 3.05 of the Security
Agreement; and
WHEREAS, the Joining Grantor will materially benefit directly and indirectly
from the Extensions of Credit made available and to be made available to the
Grantors by the Lenders under the Loan Agreements; and
NOW THEREFORE, the Joining Grantor hereby agrees as follows with the Collateral
Agent, for the ratable benefit of the Secured Parties:
1. Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and
agrees to be bound by all the terms, conditions, covenants, obligations,
liabilities and undertakings of each Grantor or to which each Grantor is subject
thereunder, all with the same force and effect as if the Joining Grantor were a
signatory to the Security Agreement. Without limiting the generality of the
foregoing, the Joining Grantor hereby pledges and grants to the Collateral Agent
for the ratable benefit of the Secured Parties, as collateral security for the
payment and performance in full of all the Secured Obligations, a Lien on and
security interest in and to all of its right, title and interest in, to and
under the Collateral owned by it, wherever located, and whether now existing or
hereafter arising or acquired from time to time and expressly assumes all
obligations and liabilities of a Grantor thereunder.
2. Affirmations. The Joining Grantor hereby makes each of the representations
and warranties and agrees to each of the covenants applicable to the Grantors
contained in the Security Agreement. The Joining Grantor also represents and
warrants to the Collateral Agent and the Secured Parties that (i) it has the
corporate power and authority, and the legal right, to make, deliver and perform
this Joinder Agreement and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Joinder Agreement; (ii) no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Body or any other Person that has not been
obtained, made or completed is required in connection with the execution,
delivery and performance, validity or enforceability of this Joinder Agreement;
(iii) this Joinder Agreement has been duly executed and delivered on behalf of
the Joining Grantor; and (iv) this Joinder Agreement constitutes a legal, valid
and binding obligation of the Joining Grantor enforceable against such Joining
Grantor in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
3. Supplemental Schedules. Attached to this Joinder Agreement are duly completed
schedules (the “Supplemental Schedules”) supplementing the respective Schedules
to the Security Agreement. The Joining Grantor represents and warrants that the
information contained on each of the Supplemental Schedules with respect to such
Joining Grantor and its properties is true, complete and accurate as of the date
hereof. Such Supplemental Schedules shall be deemed to be part of the Security
Agreement.
4. Severability. The provisions of this Joinder Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Joinder
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.
5. Counterparts. This Joinder Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Joinder Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.
6. Delivery. The Joining Grantor hereby irrevocably waives notice of acceptance
of this Joinder Agreement and acknowledges that the Secured Obligations are
incurred, and credit extensions under the Loan Agreements and the Other
Documents made and maintained, in reliance on this Joinder Agreement and the
Joining Grantor’s joinder as a party to the Security Agreement as herein
provided.
7. Governing Law; Venue; Waiver of Jury Trial. This Joinder Agreement, the Loan
Agreements and the Other Documents and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Joinder Agreement or any Other Document (except, as to any
Other Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by and construed in accordance
with the laws of New York. The provisions of Section 9.09 of the Security
Agreement are hereby incorporated by reference as if fully set forth herein.
[Signature page follows.]
IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 
[NAME OF JOINING GRANTOR]


By: ________________________________
Name: ______________________________
Title: _______________________________
Address for Notices:     


 
AGREED TO AND ACCEPTED:
PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent


By: ________________________________
Name: ______________________________
Title: _______________________________
 
[Schedules to be attached]
 
 


 
 
EXHIBIT B
FORM OF ISSUER’S ACKNOWLEDGMENT
The undersigned hereby (a) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of February 12, 2014 made by and among NEW ENTERPRISE STONE
& LIME CO., INC., a corporation organized under the laws of the State of
Delaware (“NESL”), ASTI TRANSPORTATION SYSTEMS, INC., a corporation organized
under the laws of the State of Delaware (“ASTI”), EII TRANSPORT INC., a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“EII”), GATEWAY TRADE CENTER INC., a corporation organized under the laws of
the State of New York (“Gateway”), PRECISION SOLAR CONTROLS INC., a corporation
organized under the laws of the State of Texas (“Precision”), PROTECTION
SERVICES INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (“Protection”), SCI PRODUCTS INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (“SCI”), and WORK AREA PROTECTION
CORP., a corporation organized under the laws of the State of Illinois (“Work
Area”) (NESL, ASTI, EII, Gateway, Precision, Protection, SCI, Work Area and each
Person joined thereto as a grantor from time to time, collectively, the
“Grantors”, and each a “Grantor”), as grantors, pledgors, assignors and debtors,
in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent
pursuant to the Loan Agreements, as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”), (b) agrees promptly to note on its books the security interests granted
to the Collateral Agent and confirmed under the Security Agreement, (c) agrees
that it will comply with instructions of the Collateral Agent with respect to
the applicable Securities Collateral without further consent by the applicable
Grantor and notwithstanding contrary instructions given by any Grantor, (d)
agrees to notify the Collateral Agent upon obtaining knowledge of any interest
in favor of any person in the applicable Securities Collateral that is adverse
to the interest of the Collateral Agent therein, (e) agrees, following its
receipt of a notice from the Collateral Agent stating that the Collateral Agent
is exercising exclusive control of the Securities Collateral, not to comply with
any instructions or orders regarding any or all of the Securities Collateral
originated by any Person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction and (f) waives any
right or requirement at any time hereafter to receive a copy of the Security
Agreement in connection with the registration of any Securities Collateral
thereunder in the name of the Collateral Agent or its nominee or the exercise of
voting rights by the Collateral Agent or its nominee.
 


[NAME OF ISSUER]
 
By: ________________________________
Name: ______________________________
Title: _______________________________


 



2
3243958.7
 
 


